ON REHEARING GRANTED IN PART
hWALTZER, J.
We grant re-hearing solely to correct the opinion’s application of act 373 of 1987 limiting the solidarity of Alfred Scheeler and the St. Bernard Police Jury to the. extent of fifty percent of the damages awarded to Mr. and Mrs. Michael She-phard. Act 373 became effective on 1 September 1987. The accident took place on 6 July 1987, just under two months prior to the Act’s effective date.
For the forgoing reason, the judgment of the trial court is affirmed.